Citation Nr: 0410641	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  99-06 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel




INTRODUCTION

The veteran had active service from February 1940 to February 
1946.  The veteran died in January 1992.

This appeal arises from a December 1998 rating decision of the 
Cleveland, Ohio Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the appellant's appeal has been obtained by the RO.

2.  The veteran died in January 1992.  The immediate cause of 
death was emphysema; other significant condition contributing to 
death was arteriosclerotic heart disease.  

3.  Neither emphysema nor arteriosclerotic heart disease is 
attributable to the veteran's military service.

4.  At the time of death, service connection was not in effect for 
any disability.


CONCLUSION OF LAW

The criteria for the grant of service connection for the cause of 
the veteran's death have not been met.  38 U.S.C.A. §§  1101, 
1110, 1112, 1113, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and included 
an enhanced duty to notify the claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 
et. seq. (West 2002).  Implementing regulations for VCAA have been 
published.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
Except for amendments not applicable, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO advised 
the appellant of the evidence necessary to support her claim of 
service connection for the cause of the veteran's death.  The 
appellant has not indicated the existence of any pertinent 
evidence that has not already been requested, obtained, or 
attempted to be obtained.  The RO made all reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
All evidence identified by the appellant relative to this claim 
has been obtained and associated with the claims folder.  

VA also has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  In this case, the Board 
remanded the case in June 2003 and the RO sent the appellant a 
letter dated in July 2003 as well as a supplemental statement of 
the case issued in December 2003, which notified the appellant of 
the type of evidence necessary to substantiate her claim.  The 
documents also informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to give 
enough information to obtain the additional records and to make 
sure the records were received by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also informed 
the appellant about the information and evidence she is expected 
to provide. 

In this case, the RO effectively developed the evidence 
underpinning this claim by obtaining all available evidence from 
both private and VA medical sources.  The appellant was to be 
provided a hearing in support of her claim; however, in November 
2002, she withdrew the request for a hearing.  Furthermore, in 
March 2003, the appellant indicated that she did not know of any 
other source of evidence.  Therefore, the Board finds that further 
development is not necessary because there exists sufficient 
medical evidence to decide this claim.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period contained 
in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCCA duty to 
notify is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period provided 
for response.  However, under the Veterans Benefits Act of 2003, 
it is now permissible for VA to adjudicate a claim before the 
expiration of the statutory one-year period within which a 
claimant has to respond after receiving a VCAA notice.  This 
provision is retroactive to the date of the VCAA, November 9, 
2000.  See Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 
117 Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)).

The United States Court of Appeals for Veteran Claims' (Court's) 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) held, 
in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made prior 
to November 9, 2000, the date the VCAA was enacted.  VA believes 
that this decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the VCAA 
and is pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without conceding the 
correctness of Pelegrini, the Board finds that any defect with 
respect to the VCAA notice requirement in this case was harmless 
error for the reasons specified below.  

In the present case, only after the rating action that is the 
basis for this appeal was promulgated did the AOJ, in July 2003, 
provide notice to the claimant under the VCAA regarding what 
information and evidence is needed to substantiate the claim, as 
well as what information and evidence must be submitted by the 
claimant and what information and evidence will be obtained by VA.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the claim, 
the timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini.  While 
the Court did not address whether, and, if so, how, the Secretary 
can properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind may be 
non-prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the other 
hand, the Court acknowledged that the Secretary could show that 
the lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  ("The Secretary has failed to demonstrate that, in 
this case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F. 3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer new 
and material evidence simply because an AOJ decision is appealed 
to the Board.  Rather, it is only after a decision of either the 
AOJ or the Board becomes final that a claimant has to surmount the 
reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the appellant in 2003 and subsequently was not 
given prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and certification of 
the appellant's case to the Board after the June 2003 remand, and 
the content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the notice 
was provided, the case was readjudicated and a Supplemental 
Statement of the Case (SSOC) was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his or her claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the claimant.   


Factual background

The service medical records are silent regarding complaints, 
clinical findings or diagnoses of a pulmonary or cardiovascular 
disability.

An April 1990 private medical report shows that the veteran had 
been hospitalized due to an acute exacerbation of chronic 
obstructive pulmonary disease.  

The appellant maintains that the veteran started to smoke while he 
was in the service and that he started to smoke a lot after his 
ship went down as his nerves were really bad.  She further 
indicated that the military made it very easy for the veteran to 
smoke.

Private medical chest x-rays in November 1991 revealed mild 
cardiomegaly.

The January 1992 terminal VA hospital summary shows that the 
veteran had been admitted to the acute medical service due to 
difficulty in breathing.  The veteran had been a heavy cigarette 
smoker.  His condition had been gradually going downhill and he 
had not felt well when he was admitted to the hospital.  The 
diagnoses included chronic obstructive pulmonary disease and 
atherosclerotic heart disease.

A November 1984 private hospital report shows that the veteran had 
been a heavy cigarette smoker.  He had noted progressive shortness 
of breath.  The diagnoses were acute asthmatic bronchitis with 
respiratory failure and chronic obstructive pulmonary disease.  

Chest x-rays in November 1984 showed that the heart was enlarged.  
There was atherosclerotic calcification of the aortic arch.  
Additional chest x-rays later in November 1984 showed the presence 
of emphysema but no acute cardiopulmonary disease and no 
enlargement of the heart.

Chest x-rays in December 1989 showed emphysematous changes of the 
chest and arteriosclerotic changes of the aorta.  

Chest x-rays in February 1990 showed arteriosclerotic 
cardiovascular changes.  Additional chest x-rays in 1990 showed 
the presence of cardiomegaly.  

Private medical chest x-rays in May 1961 revealed a normal chest.  
Chest x-rays conducted in March 1970 were also interpreted as 
being normal.


Analysis

The veteran died on January [redacted], 1992 at the age of 71.  The 
immediate cause of death was emphysema.  Other significant 
condition contributing to death but not resulting in the immediate 
cause of death was arteriosclerotic heart disease.  No other 
significant conditions were listed.  An autopsy was not performed.  

At the time of the veteran's death, service connection was not in 
effect for any disability.  

Service connection will be granted for the cause of the veteran's 
death if a disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The Board notes that recently passed legislation prohibits an 
award of service connection for death or disability on the basis 
that it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's service.  
See 38 U.S.C.A. § 1103 (West 2002).  This new section applies only 
to claims filed after June 9, 1998.  38 C.F.R. § 3.300(a).  As the 
appellant in the present case filed her claim in August 1998, this 
provision will affect the disposition of this appeal.

A review of the veteran's service medical evidence reveals that 
these records were silent regarding complaints, findings or 
diagnoses of emphysema or heart disease.  Many decades subsequent 
to service, private medical records from the mid-1980s and 
continuing to his death, show the presence of and the gradual 
advance in severity of pulmonary and heart disease.

The appellant maintains that the veteran started to smoke during 
service.  She further maintains that the trauma related to the 
sinking of the veteran's ship during service served to exacerbate 
the veteran's level of smoking due to nerves.  The medical records 
of the 1980s show that the veteran had been a heavy cigarette 
smoker.  There was progressive shortness of breath due to acute 
asthmatic bronchitis and chronic obstructive pulmonary disease.  
By the late 1980s, cardiovascular disease was also present on 
diagnostic testing.

As noted above, service connection was not in effect for any 
disability during the veteran's lifetime.  The death certificate 
lists emphysema as the immediate cause of dearth and 
arteriosclerotic heart disease as a significant condition 
contributing to death.  While it is the appellant's contention 
that the veteran's smoking contributed to his death, 38 U.S.C.A. § 
1103(a) prohibits the payment of disability or death compensation 
benefits if the disability or death was attributable to the use of 
tobacco products by the veteran during the veteran's service.  
Further, 38 C.F.R. § 3.300(a) (2003) implements section 1103 and 
states that, "[f]or claims received by VA after June 9, 1998, a 
disability or death will not be considered service[]connected on 
the basis that it resulted from injury or disease attributable to 
the veteran's use of tobacco products during service."  The 
regulation further defines tobacco products to include cigarettes.  
38 C.F.R. § 3.300 (2003).

The appellant reported that the veteran had not smoked prior to 
service and that he became a chronic and heavy smoker in service.  
The appellant did not contend at any time that the veteran 
developed pulmonary or heart disease as a result of any other 
cause.  The medical evidence strongly suggests, but does not 
explicitly draw a nexus between the veteran's use of tobacco 
products and his death. 

In this case, the appellant submitted her claim for service 
connection for the cause of the veteran's death in August 1998.  
This was approximately two months after the threshold date 
established by 38 C.F.R. § 3.300(a).  There is no dispute as to 
the date the claim was filed. 

The Board is bound by the laws enacted by Congress, and in the 
present case there is no legal basis to award entitlement to 
service connection for the cause of the veteran's death due to 
emphysema or arteriosclerotic heart disease as secondary to 
nicotine dependence, or tobacco use, in service.  Accordingly, the 
claim of entitlement to service connection for the cause of death 
under 38 U.S.C.A. § 1310 must be denied.

The Board recognizes that 38 U.S.C.A. § 1103(b) and 38 C.F.R. § 
3.300(b) do not prohibit an award of service connection for 
disability or death from a disease or injury which is otherwise 
shown to have been incurred in or aggravated by service, or which 
became manifest to the requisite degree of disability during any 
applicable presumptive period specified in 38 U.S.C.A. § 1112 
(West  2002), or 38 C.F.R. §§ 3.307, 3.309 (2003).  See 38 
U.S.C.A. § 1103(b); 38 C.F.R. § 3.300(b)(2) (2003).  Service 
connection may also be granted for ischemic heart disease 
secondary to disability other than that caused by tobacco use.  38 
C.F.R. § 3.300(b)(3) (2003).

Generally, the law provides that service connection may be granted 
for disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (200).  In addition, certain chronic diseases may 
be presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from active duty, or at some time after service if 
certain requirements are met as specified in the statutes and 
regulations.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309.

In this case, although arteriosclerosis is a disease subject to 
presumptive service connection, there is no indication that heart 
disease was manifest in service or within one year of the 
veteran's separation from service.  The veteran's service medical 
records are negative for any type of heart or pulmonary disease 
and the post-service treatment records do not reveal evidence of 
heart or pulmonary disease prior to the 1980's.  Consequently, the 
Board concludes that the evidence shows that the cause of the 
veteran's death, namely emphysema and arteriosclerotic heart 
disease, are not attributable to the veteran's service.  As such, 
there is no basis to establish a link between any fatal disease 
process and military service except by the veteran's use of 
tobacco products.  Therefore, because the appellant's claim was 
filed in August 1998, it must be denied. 38 C.F.R. § 3.300.


ORDER

Entitlement to service connection for the cause of the veteran's 
death is denied.  


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



